Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/Terminal Disclaimer filed 11/22/2021 is acknowledged.
2)	Claims 1-20 are allowed.
The cite references discloses a magnetic tape recording device for storing data in which magnetic particles in the magnetic layer are magnetized in a horizontal direction to record data or in which magnetic particles in the magnetic layer are magnetized in a vertical direction to record data. However, in order to improve the recording density, a new physical magnetic tape is needed. The magnetic recording medium according to the present technology is a magnetic tape shape that is long in a longitudinal direction and short in a width direction, the magnetic layer includes a data band and a servo band, a data signal being written to the data band, the data band being long in the longitudinal direction, a servo signal being written to the servo data, the servo band being long in the longitudinal direction, the degree of perpendicular orientation of the magnetic layer being 65% or more, a full width at half maximum of an isolated waveform in a reproduced waveform of the servo signal is 195 nm or less, the magnetic layer has a thickness of 90 nm or less, and the base material has a thickness of 4.2 µm or less. These features, as 
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
November 29, 2021